Citation Nr: 9928070	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-19 791	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for a cervical spine 
disorder, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from July 1957 to 
April 1960 and from March 1961 to July 1978.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a February 1997 rating decision by the RO which denied 
an increased rating in excess of 10 percent for a cervical 
spine disorder.  In March 1998, the RO increased the rating 
to 20 percent.  The veteran has not indicated he is satisfied 
with this rating.  Thus, the claim is still before the Board.  
AB v. Brown, 6 Vet.App. 35 (1993).


FINDING OF FACT

The veteran's cervical spine disorder, including degenerative 
joint and disc disease, is manifested by no more than 
moderate limitation of motion and no more than moderate 
intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a 
cervical spine disorder have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Codes 5003, 5010, 
5290, 5293 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active military service from July 1957 to 
April 1960 and from March 1961 to July 1978.  His service 
medical records show that in January 1970 he complained of 
having a sore neck.  His March 1978 service discharge 
examination shows that he had a normal spine and neck.

VA examination in November 1978 revealed a diagnosis of mild 
multiple degenerative joint disease.  X-rays of the cervical 
spine showed a minimal degree of degenerative changes with 
narrowed disc space at C5-C6 due to degenerative disc.

In December 1978, the RO granted service connection and a 
noncompensable rating for degenerative changes of the 
cervical spine with narrowed disc space.  

On a July 1981 VA examination, the veteran was noted to have 
degenerative arthritis and limitation of motion of the 
cervical spine.  

In September 1981, the RO increased the rating for a cervical 
spine disorder to 10 percent.

In October 1996, the RO received the veteran's request for an 
increased rating for his service-connected cervical spine 
disorder.  

The RO requested and received outpatient treatment records 
from a VA medical center from October 1995 through November 
1996.  These records are negative for any finding or 
treatment of a cervical spine disorder.

In January 1997 and July 1997, the veteran underwent VA 
examinations of the spine.  However, such examinations were 
limited to an evaluation of the lumbar spine.  The cervical 
spine was not evaluated or discussed.

During an October 1997 RO hearing, the veteran testified that 
he had pain in his neck and shoulder.  He stated that his 
cervical spine disorder had worsened since 1981.

On a February 1998 VA compensation examination of the 
cervical spine, the veteran complained of neck pain.  He 
stated that the pain was primarily localized in the neck but 
occasionally extended down into his shoulders and very rarely 
into his hands.  He stated that he did not take medication 
for pain in his neck.  He related that the pain in his neck 
was now constant and occasionally woke him from his sleep, 
especially if he was lying on his right side.  

Physical examination revealed that he had some tenderness 
over the lower cervical spine.  The neck had a range of 
motion of flexion to a point 2 cm from chin to chest, 
extension to 10 degrees beyond neutral, rotation to 45 
degrees to each side, and lateral bending to 20 degrees on 
each side.  Lateral bending was the most painful of all 
motions.  Extension was quite painful but did not cause any 
pain down either upper extremity or lower extremities.  
Reflexes were 2+ and equal at the bilateral biceps and 
triceps, and 1+ and equal at the bilateral brachioradialis.  
Bilateral knee reflexes were 2+ and bilateral ankle reflexes 
were 2+.  Motor testing revealed 5/5 strength throughout the 
upper and lower extremities.  Sensation was intact throughout 
to light touch and pinprick.  Straight leg raising was 
negative bilaterally in a seated position.  Reverse radial 
reflex was negative.  Sensory testing did not change after 
prolonged extension of his neck.  

The impression was cervical spondylosis.  The examiner stated 
that the veteran most likely had a combination of 
degenerative joint disease due to trauma and idiopathic type 
disease.  The examiner also stated that the veteran's neck 
had a limited range of motion, but still had the presence of 
a functional range of motion.  The examiner further stated 
that the veteran's comfort level had increased with changes 
in his activities but that he had modified them in order to 
accommodate his range of motion.  The examiner related that 
the veteran's cervical spine disorder did not affect his 
activities of daily living, although he did have pain on a 
daily basis.  X-ray studies of the cervical spine revealed an 
impression of no acute fracture or dislocation; osteopenia; 
slight spasm; extensive degenerative changes with spurring 
and disc space narrowing suggestive of disc disease worse at 
C3-C4, C4-C5, C5-C6, and C6-C7 levels; and mild to moderate 
facet changes



II.  Analysis

The veteran's claim for an increase in a 20 percent rating 
for his service-connected cervical spine is well grounded, 
meaning plausible.  The file shows that the RO has properly 
developed the evidence, and there is no further VA duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The veteran's cervical spine disorder may be rated under 
38 C.F.R. § 4.71a, Code 5293.  This code provides a 20 
percent rating for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent rating is assigned when it 
is severe with recurring attacks with intermittent relief.  
The recent evidence, including a February 1998 VA 
examination, fails to demonstrate that the veteran has severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief, which would warrant the next higher 
rating of 40 percent.  Minimal abnormal neurological findings 
were observed on the latest VA examination.  The veteran 
stated that the pain in his neck was localized and only 
occasionally extended down into his shoulders and very rarely 
into his hands.  This examination and other recent medical 
records do not suggest more than moderate (20 percent) 
intervertebral disc syndrome.

The veteran's cervical spine disability includes arthritis 
which is rated based on limitation of motion.  38 C.F.R. § 
4.71a, Codes 5003, 5010.  Moderate limitation of motion of 
the cervical spine warrants a 20 percent rating, and severe 
limitation of motion of the cervical spine warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Code 5290.  VA 
examination in February 1998 reveals that the neck had a 
range of motion which included flexion to a point 2 cm from 
chin to chest, extension to 10 degrees beyond neutral, 
rotation to 45 degrees each side, and lateral bending to 20 
degrees on each side.  These findings at most show that the 
veteran's cervical spine range of motion is slightly to 
moderately impaired, which would warrant no more than a 20 
percent rating.  Moreover, the evidence does not show severe 
limitation of motion due to pain on use.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
February 1998, the VA examiner stated that the veteran had a 
limited range of motion but still had the presence of a 
functional range of motion.  The examiner also stated that 
the veteran's cervical spine disorder did not affect his 
activities of daily living even though he had pain on a daily 
basis.  Given all the evidence, a higher rating based on 
limitation of cervical spine motion is not warranted.

The Board finds that the preponderance of the evidence is 
against the claim for an increased rating for the cervical 
spine disability.  Thus, the benefit-of-the doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

An increased rating for a cervical spine disorder is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

